     Case 2:13-cv-00141-WKW-SMD Document 204 Filed 03/09/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

AUTOLIV ASP, INC.,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Civil Action No. 2:13-cv-141-RAH-WC
                                              )
HYUNDAI MOBIS CO., LTD. and                   )
MOBIS ALABAMA, L.L.C.,                        )
                                              )
                                              )
       Defendants.                            )

                  ORDER RESOLVING PLAINTIFF’S
          MOTION TO PRECLUDE EVIDENCE AND ARGUMENT
     RELATING TO INVALIDITY CHALLENGES UNDER 35 U.S.C. § 315(e)

       Pending before the Court is Plaintiff’s Motion to Preclude Evidence and Argument

Relating to Invalidity Under 35 U.S.C. § 315(e) (Doc. 173), on which this Court held a

hearing on February 26, 2020, with counsel for Plaintiff Autoliv ASP, Inc. (“Autoliv”) and

Defendants Hyundai Mobis Co. Ltd. and Mobis Alabama, L.L.C. (“Mobis”) present. Also

pending is the parties’ Joint Motion for Entry of Judgment (Doc. 199), wherein the parties

request that the Court enter their proposed order setting forth the agreement and stipulation

by the parties reached at the hearing. Having considered the parties’ briefing on this matter

and the arguments made during that hearing and following the stipulation and agreement

by the parties at the hearing, it is hereby

       ORDERED that the parties’ Joint Motion for Entry of Judgment (Doc. 199) is

GRANTED. It is further
      Case 2:13-cv-00141-WKW-SMD Document 204 Filed 03/09/20 Page 2 of 4




       ORDERED that Plaintiff’s Motion to Preclude Evidence and Argument Relating to

Invalidity Under 35 U.S.C. § 315(e) (Doc. 173) is DENIED in part and GRANTED in part,

as further set forth below:

       Defendants are estopped pursuant to 35 U.S.C. § 315(e) from pursuing grounds of

invalidity pursuant to 35 U.S.C. §§ 102 and 103 with respect to claims 1, 2, 4, 6, 8–12, 14,

16, and 18-20 of U.S. Patent No. 7,347,450 (“the ’450 Patent”), other than those explicitly

enumerated below.1 Defendants are estopped pursuant to 35 U.S.C. § 315(e) from asserting

any grounds of invalidity pursuant to 35 U.S.C. §§ 102 and 103 with respect to claims 26–

27, 35–37, and 40 of U.S. Patent No. 7,614,653 (“the ’653 Patent”).

I.     U.S. Patent No. 7,614,653

       Mobis is estopped pursuant to 35 U.S.C. § 315(e) from pursing any prior art grounds

with respect to claims 26-27, 35-37, and 40 of the ’653 Patent.

II.    U.S. Patent No. 7,347,450

       Mobis is estopped pursuant to 35 U.S.C. § 315(e) from pursing any prior art grounds

for the ’450 Patent other than those explicitly listed below.

       A.     Claims 1, 2, 6, and 20

              1)      Inoue and Nonaka
              2)      Inoue and Nonaka and Riedinger
              3)      Inoue and Riedinger

       B.     Claims 4 and 14

              1)      Inoue and Nonaka and Pinsenschaum and Rogerson
              2)      Inoue and Nonaka and Riedinger and Pinsenschaum and Rogerson

1
  The Court recognizes that Autoliv intends to challenge, at the appropriate time, whether any of
the remaining grounds were properly preserved.


                                               2
Case 2:13-cv-00141-WKW-SMD Document 204 Filed 03/09/20 Page 3 of 4




       3)    Inoue and Riedinger and Pinsenschaum and Wolanin and Rogerson
       4)    Inoue and Nonaka and Pinsenschaum and Wolanin and Rogerson
       5)    Inoue and Nonaka and Riedinger and Pinsenschaum and Wolanin and
             Rogerson
       6)    Inoue and Riedinger and Pinsenschaum and Rogerson
       7)    Inoue and Narin and Wolanin and Rogerson
       8)    Inoue and Nonaka and Wolanin and Rogerson
       9)    Inoue and Nonaka and Riedinger and Wolanin and Rogerson
       10)   Inoue and Riedinger and Wolanin and Rogerson
       11)   Inoue and Narin and Wolanin
       12)   Inoue and Narin and Rogerson
       13)   Inoue and Nonaka and Pinsenschaum
       14)   Inoue and Nonaka and Wolanin
       15)   Inoue and Nonaka and Rogerson
       16)   Inoue and Nonaka and Pinsenschaum and Wolanin
       17)   Inoue and Riedinger and Pinsenschaum
       18)   Inoue and Riedinger and Wolanin
       19)   Inoue and Riedinger and Rogerson
       20)   Inoue and Riedinger and Pinsenschaum and Wolanin
       21)   Inoue and Riedinger and Pinsenschaum and Rogerson
       22)   Inoue and Nonaka and Riedinger and Pinsenschaum
       23)   Inoue and Nonaka and Riedinger and Wolanin
       24)   Inoue and Nonaka and Riedinger and Rogerson
       25)   Inoue and Nonaka and Riedinger and Pinsenschaum and Wolanin

 C.    Claims 8, 9, 11, 12, 16, and 18

       1)    Inoue and Nonaka and Pinsenschaum
       2)    Inoue and Nonaka and Riedinger and Pinsenschaum
       3)    Inoue and Riedinger and Pinsenschaum
       4)    Inoue and Nonaka and Pinsenschaum and Wolanin
       5)    Inoue and Nonaka and Riedinger and Pinsenschaum and Wolanin
       6)    Inoue and Riedinger and Pinsenschaum and Wolanin
       7)    Inoue and Narin and Wolanin
       8)    Inoue and Nonaka and Wolanin
       9)    Inoue and Riedinger and Wolanin
       10)   Inoue and Nonaka and Riedinger and Wolanin

 D.    Claims 10 and 19

       1)    Inoue and Nonaka and Pinsenschaum and Kassman
       2)    Inoue and Nonaka and Riedinger and Pinsenschaum and Kassman
       3)    Inoue and Riedinger and Pinsenschaum and Kassman


                                     3
Case 2:13-cv-00141-WKW-SMD Document 204 Filed 03/09/20 Page 4 of 4




       4)    Inoue and Narin and Wolanin and Kassman
       5)    Inoue and Nonaka and Wolanin and Kassman
       6)    Inoue and Nonaka and Riedinger and Wolanin and Kassman
       7)    Inoue and Riedinger and Wolanin and Kassman
       8)    Inoue and Nonaka and Pinsenschaum and Wolanin and Kassman
       9)    Inoue and Nonaka and Riedinger and Pinsenschaum and Wolanin and
             Kassman
       10)   Inoue and Riedinger and Pinsenschaum and Wolanin and Kassman
       11)   Inoue and Nonaka and Pinsenschaum and Tajima
       12)   Inoue and Nonaka and Riedinger and Pinsenschaum and Tajima
       13)   Inoue and Riedinger and Pinsenschaum and Tajima
       14)   Inoue and Narin and Wolanin and Tajima
       15)   Inoue and Nonaka and Wolanin and Tajima
       16)   Inoue and Nonaka and Riedinger and Wolanin and Tajima
       17)   Inoue and Riedinger and Wolanin and Tajima
       18)   Inoue and Nonaka and Pinsenschaum and Wolanin and Tajima
       19)   Inoue and Nonaka and Riedinger and Pinsenschaum and Wolanin and
             Tajima
       20)   Inoue and Riedinger and Pinsenschaum and Wolanin and Tajima

 DONE this 9th day of March, 2020.


                          /s/ Wallace Capel, Jr.
                          WALLACE CAPEL, JR.
                          CHIEF UNITED STATES MAGISTRATE JUDGE




                                     4
